Citation Nr: 1760274	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 14 -07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. He died in July 2011. The Appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul Minnesota. The Veteran's claims file is now in the jurisdiction of the Houston, Texas Regional Office (RO).

The Appellant testified before the undersigned Veterans Law Judge at a hearing in May 2017. The transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

According to the Veteran's death certificate, he died of liver failure, secondary to cirrhosis and secondary to hepatitis C. The Veteran's widow contends that the Veteran excessively consumed alcohol due to his service-connected posttraumatic stress disorder (PTSD) and the alcohol use led to liver failure. 

According to the death certificate, the Veteran died as an inpatient at Valley Baptist Medical Center (VBMC); however, there are no medical treatment records in the file documenting the Veteran's care. It appears that the RO attempted to obtain the Veteran's medical treatment records from VBMC in May 2012. However that request sought records for July 2001. VBMC responded to the RO's record request stating that the records were unavailable because the requested records were older than their 10 year retention policy and no longer exist. However, the Veteran died in July 2011, not July 2001. The private doctor signing the Veteran's death certificate is also affiliated with VBMC. On remand, the RO shall attempt to obtain any available medical records from VBMC and private physician Dr. J.R. from July 2007 to July 2011. 

After obtaining these records, the RO should obtain a VA medical opinion to determine whether the Veteran's service-connected PTSD caused his alcohol and drug use and subsequent liver failure. In a November 2004 letter describing stressors in support of PTSD, the Veteran reported using alcohol and drugs to deal with the PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, take all appropriate action to obtain and associate with the file, any available medical treatment records pertaining to the Veteran from Valley Baptist Medical Center through July 2011. 

Document the efforts made to obtain these treatment records along with any negative responses for specific facility or record.

2. After obtaining any necessary releases, take all appropriate action to obtain and associate with the file, any private medical treatment records from Dr. J.R. pertaining to the Veteran through July 2011. 

Document the efforts made to obtain these treatment records along with any negative responses for specific facility or record.

3. Then, after completion of the foregoing, forward the Veteran's file to an appropriate VA examiner to provide an opinion as to whether there is a causal connection between the Veteran's service-connected PTSD and his alcohol and drug abuse. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner.

After a review of the file, the examiner is asked to answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability), that the Veteran's alcohol and drug abuse was caused or related to his service-connected PTSD? 

The examiner's attention is directed to the Veteran's written statement from November 2004 where the Veteran describes self-medicating his PTSD symptoms with alcohol and cocaine.

(b) If the answer to (a) is yes, is it at least as likely as not (50 percent or greater probability), that the Veteran's alcohol abuse caused or aggravated his cirrhosis?

(c) If the answer to (a) is yes, is it at least as likely as not (50 percent or greater probability), that the Veteran's intravenous drug abuse caused or aggravated his hepatitis C?

In addition to the Veteran's November 2004 statement, the examiner's attention is directed to the Veteran's February 2004 responses to the Risk Factors for Hepatitis Questionnaire with a file receipt date of February 15, 2009.

The examiner is informed that aggravation here is defined as any increase in disability. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, after ensuring that the requested development has been completed, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




